 

 

Piste SDNY

Hs op ary

Ae tamale,

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

Jeriel Alexander,

 

 

Plaintiff,
-against- PRO SE PRETRIAL
ORDER
JP Morgan Chase Bank, N.A.,
Defendants.

 

GEORGE B. DANIELS, DISTRICT JUDGE:

Pro se Plaintiff and counsel for all parties are hereby notified that this case is referred to
Magistrate Ona T. Wang, for the purposes of Case Management and Scheduling pursuant to
Federal Rule Civil Procedure 16. You are directed to furnish all attorneys in this action with
copies of this order and enclosures. If you are unaware of the identity of counsel for any of the
parties, you must send a copy of the notice and rules to that party personally.

All correspondence to the Court should be addressed to the chambers of Magistrate
Judge Ona T. Wang and submitted to the Pro Se Intake Unit, located in the Thurgood Marshall
United States Courthouse, 40 Foley Square, New York, New York 10007 telephone (212) 805-
0175.

Any procedural questions by Pro Se plaintiff should be addressed to the Office of Pro Se
Intake Unit at (212) 805-0175.

Dated: February 24, 2020
New York, New York

SQ ORDERED:

DB Dowels

. Daniels
tates District Judge

   
 

 

 

 

 
